ORDER

BRYSON, Circuit Judge.
We consider the parties’ responses to our order directing them to show cause why Arthur O. Klein’s appeal should be dismissed as untimely.
A review of the docket sheet of the United States District Court for the District of Columbia shows that final judgment was entered on March 31, 2003 and Klein’s timely postjudgment motion was denied on April 30, 2003. Any notice of appeal seeking review of the final judgment was due within 60 days of April 30. Fed. R.App. P. 4(a)(1). Klein filed his notice of appeal on January 23, 2004. The only district court order within 60 days of that date was the district court’s order, also issued on January 23, 2004, denying Klein’s motion for an extension of time to file his appeal. Klein’s appeal does not seek review of that order. Thus, it is clear that Klein’s appeal is untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Klein’s appeal is dismissed.
(2) Each side shall bear its own costs.